McGRAW,
Justice, concurring:
(Filed June 30, 2004)
I concur with the majority decision, but write separately to decry the fact that our Legislature has provided permit suspension or revocation as the only meaningful punishment in a ease such as this. Suspension or revocation of a mining permit means that the mine owners will be punished a little while the coal miners will be harmed a lot. Unlike a substantial monetary fine, any action that stops the mining puts a greater burden on a Boone County coal miner than it does a stockholder in Richmond or Amsterdam.1
Not surprisingly, employees of the Division of Natural Resources face great public pressure to keep the mines open and the miners at work. Until the Division of Natural Resources has a greater ability to fine companies that break the law without directly harming the miner who is just doing his job, we will continue to have under-enforcement of the mining laws in West Virginia.

. A.T. Massey is the parent corporation of Mar-fork, and is based in Richmond, Virginia. A.T. Massey has at times been affiliated with Royal Dutch Shell of the Netherlands.